Title: From Alexander Hamilton to James McHenry, 16 February 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New york February 16th. 1799
          
          It is very material to me to have without delay the distribution of the additional twelve Regiments and troops of horse among the respective States  according to the organization or arrangement which is contained in the report made to you in December by the Commander in Chief.
           This is requested with reference to the appointment of recruiting rendesvouzes.
          With great respect I have the honor to be Sir your Obet. Sert.
          
            A Hamilton
          
          The Secretary at War.
        